                                                                             JS-6
1
2
3
                                                              February 7, 2019
4
5                                                                    CSI


6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
     MANUEL MENDOZA,                   ) NO. CV 18-7295-RSWL (KS)
11                                     )
                      Petitioner,
12                                     )
             v.                        ) JUDGMENT
13                                     )
14   WARDEN OF HABEAS, et al,          )
                                       )
15                    Respondent.      )
16   _________________________________ )
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19   States Magistrate Judge,
20
21        IT IS ADJUDGED that this action is dismissed without prejudice.
22
23   DATED:      2/6/2019                          s/ RONALD S.W. LEW
24                                                 RONALD S. W. LEW
                                                   UNITED STATES DISTRICT JUDGE
25
26
27
28

                                               1
